DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/31/2021 and 12/10/2021 have been entered. Claims 14, 16-33 and 36-43 are pending, of which claim 42 is currently amended. Claims 1-13, 15, 34 and 35 are cancelled. No new matter has been added.
The previous rejections under 35 USC 102/103 and 35 USC 103 are being maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16-19, 23-33, 36-40 and 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Encapsulated Monoclinic Sulfur for Stable Cycling of Li-S Rechargeable Batteries” (Moon).
Regarding claims 14 and 43, Moon discloses a cathode (S@C electrode) comprising a monoclinic phase sulfur (the sulfur adopts the monoclinic phase near the carbon shells) that is stable at a temperature below 80°C (monoclinic phase can retain its stability even at room temperature) located on a substrate (carbon shells) [page 6548 column 2 paragraph 3]. Although not explicitly disclosed, it is presumed that the monoclinic sulfur of Moon comprises one of the claimed forms of sulfur, because it is infiltrated into a carbon membrane and heat treated at 400°C [p 6552 col 2 para 2] such that the carbon shell plays a role in in the formation of the monoclinic phase and the monoclinic phase can retain its stability at room temperature [p 6548 col 2 para 3], or that one of the claimed forms of sulfur would have been obvious to one of ordinary skill in the art at the time of invention, as one of a limited number of forms of sulfur having a monoclinic phase. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 16 and 30, Moon further discloses that the cathode includes a current collector (platinum was sputtered onto the bottom side to seal the pores and function as a current collector) [p 6547 col 2 para 3].
Regarding claim 17, Moon further discloses that the cathode has an initial discharge capacity in a range of from about 300 mAh/g to about 2500 mAh/g based on a total weight of sulfur in the cathode (when calculated based on the mass of sulfur only, the S@C electrode exhibits a reversible capacity of ~1520 mAh/g – note that the initial discharge capacity is necessarily equal to or greater than the reversible capacity and less than or equal to the theoretical capacity – theoretical capacity of sulfur is 1675 mAh/g) [p 6550 col 2 para 3; p 6547 col 1 para 1].
Regarding claim 18, Moon further discloses that the cathode has a loading of the monoclinic phase sulfur in a range of at least 0.05 mg/cm2 (a majority of sulfur adopts the monoclinic phase, sulfur content is ~81 wt% in the active material, mass loading of the active material was ~1.0 mg/cm2) [p 6547 col 2 para 2; p 6552 col 2 para 4].
Regarding claims 19, 23-25, 28, 29, 32 and 33, Moon further discloses a rechargeable lithium-sulfur cell comprising the cathode, a lithium anode, an electrolyte and a polypropylene membrane as a separator [p 6552 col 2 para 4].
Regarding claim 26, Moon further discloses that the cell exhibits a single plateau discharge curve [p 6550 col 1 para 1; Figure 2a] with a discharge capacity of from 300 mAh/g to about 1700 mAh/g, all based on a total weight of the sulfur in the cathode (when calculated 
Regarding claim 27, Moon discloses the sulfur cell of claim 19, as shown above, but is silent as to a discharge capacity of the cell after 1300 cycles at a C/2 rate, all based on a total weight of the sulfur in the cathode. However, because the claimed and prior art cells are identical in structure and composition, it appears that the cell of Moon would necessarily exhibit the same or sufficiently similar discharge capacity as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Note also that Moon discloses that 863 mAh/g was retained for 1000 cycles at 5 C [p 6550 col 2 para 5].
Regarding claim 31, Moon further discloses that the cell may be used for batteries for hybrid electric vehicles (necessarily comprising a plurality of cells) [p 6547 col 1 para 1].
 Regarding claim 36, Moon further discloses that the substrate (~3 nm thick carbon layer) is a porous material which has a pore volume of 10-95% (pores have ~75 nm diameter and ~15 µm length) [p 6548 Scheme 1].

Regarding claim 38, Moon further discloses that the sulfur adopts the orthorhombic phase at the centers of the sulfur cores and the monoclinic phase near the carbon shells [p 6548 col 2 para 3]. The orthorhombic phase sulfur is considered to be a non-conductive substrate on which the monoclinic phase sulfur is located.
Claims 14, 16, 17, 19, 23-25, 27-33, 36, 37, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “High sulfur loaded carbon aerogel cathode for lithium-sulfur batteries” (Balakumar).
Regarding claims 14 and 43, Balakumar discloses a cathode [title] comprising a monoclinic phase sulfur that is stable at a temperature below 80°C (sulfur is stabilized in its monoclinic phase at room temperature when the loading concentration exceeds 66 wt%) located on a substrate (carbon aerogel) [p 34010 col 1 para 2]. Although not explicitly disclosed, it is presumed that the monoclinic sulfur of Balakumar comprises one of the claimed forms of sulfur, because it is produced from sulfur mixed with the carbon aerogel at 280°C and cooled down to room temperature at a cooling rate of 2°C/min [p 34009 col 2 para 2] such that some of the sulfur atoms are chemically bonded to the carbon aerogel [p 34013 col 2 para 1] and the carbon aerogel stabilizes the sulfur in its monoclinic phase at room temperature [p 34010 col 1 para 2], or that one of the claimed forms of sulfur would have been obvious to one of ordinary skill in the art at the time of invention, as one of a limited number of forms of sulfur having a monoclinic phase. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 16 and 30, Balakumar further discloses that the cathode includes a current collector [p 34009 col 2 para 3]
Regarding claim 17, Balakumar further discloses that the cathode has an initial discharge capacity in a range from about 300 mAh/g to about 2500 mAh/g, based on a total weight of sulfur in the cathode (533 mAh/g for SCAC-73) [p 34014 col 2 para 3].
Regarding claims 19, 23-25, 28, 29, 32 and 33, Balakumar further discloses a rechargeable lithium-sulfur cell comprising the cathode, a lithium anode, an electrolyte and a polypropylene membrane as a separator [p 34009 col 2 para 3].
Regarding claim 27, Balakumar is silent as to a discharge capacity of the cell after 1300 cycles at a C/2 rate, all based on a total weight of the sulfur in the cathode. However, because the claimed and prior art cells are at least substantially identical in structure and composition, it appears that the cell of Balakumar would necessarily exhibit the same or sufficiently similar discharge capacity as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Note also that Balakumar discloses that the capacity of the SCAC-73 cathode after 50 cycles at C/10 rate was found to be 335 mAh/g based on the weight of sulfur in the electrode [p 34014 col 2 paras 2, 3].
Regarding claim 31, Balakumar further discloses that the cell may be used for batteries for hybrid electric vehicles (necessarily comprising a plurality of cells) [p 34008 col 1 para 1].
3/g [Table 2], and can accommodate a sulfur content as high as 70 wt% in the pores [p 34010 col 1 para 2, p 34011 col 2 para 1]. Although not expressly disclosed, this appears to indicate that the substrate has a pore volume within the range of 10-95%, or at least that the pore volume would be close enough to the claimed range for obviousness. See MPEP 2144.05 I. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Balakumar further is specifically directed to obtaining a carbon aerogel with large surface area, desired pore size, distribution of pores, and pore volume [p 34009 col 1 para 2], and therefore it would have been obvious to optimize these parameters, which determine the pore volume percentage. See MPEP 2144.05 II. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 37, Balakumar further discloses that the substrate (carbon aerogel) is conductive [abstract].
Regarding claim 42, Balakumar further discloses that at least a portion of the sulfur is located on a surface of the substrate and is not confined (small portion of sulfur remains on the surface of the CA besides filling the pores of carbon aerogel) [p 34011 col 2 para 1].

Claim Rejections - 35 USC § 103
Claim 41 is rejected under 35 U.S.C. 103 as obvious over “Encapsulated Monoclinic Sulfur for Stable Cycling of Li-S Rechargeable Batteries” (Moon), as applied to claims 14, 16-19, 23-33, 36-40 and 43 above.
Moon discloses the cathode of claim 14, as shown above, and further teaches that a majority of sulfur (at least 50%) adopts the monoclinic phase, sulfur content is ~81 wt% in the active material, and mass loading of the active material was ~1.0 mg/cm2 [p 6547 col 2 para 2; p 6552 col 2 para 4], such that a loading of the monoclinic phase sulfur is at least about 0.4 mg/cm2. Although the claimed range of at least 0.5 mg/cm2 is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art, because it is encompassed by Moon’s disclosed range. See MPEP 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Claims 18 and 41 are rejected under 35 U.S.C. 103 as obvious over “High sulfur loaded carbon aerogel cathode for lithium-sulfur batteries” (Balakumar), as applied to claims 14, 16, 17, 19, 23-25, 27-33, 36, 37, 42 and 43 above.
Balakumar discloses the cathode of claim 14, as shown above, wherein the loading of the monoclinic sulfur is 73 wt% of the sulfur-carbon aerogel composite [p 34009 col 2 para 2, p 34010 col 1 para 2], but does not specifically disclose the absolute loading in the cathode. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 20-22 are rejected under 35 U.S.C. 103 as obvious over “Encapsulated Monoclinic Sulfur for Stable Cycling of Li-S Rechargeable Batteries” (Moon), as applied to claims 14, 16-19, 23-33, 36-41 and 43 above, in view of “Enhanced Performance of a Lithium-Sulfur Battery Using a Carbonate-Based Electrolyte” (Xu).
Moon discloses the sulfur cell of claim 19, as shown above, but does not teach that the electrolyte is a carbonate electrolyte. Xu however teaches that an electrolyte including EC (ethylene carbonate) and DMC (dimethylcarbonate) in a lithium-sulfur battery leads to extraordinary electrochemical performances [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use an electrolyte including ethylene carbonate and dimethylcarbonate, as in Xu, in the lithium-sulfur battery of Moon, with the reasonable expectation of improving electrochemical performance.
Claims 20-22 are rejected under 35 U.S.C. 103 as obvious over “High sulfur loaded carbon aerogel cathode for lithium-sulfur batteries” (Balakumar), as applied to claims 14, 16-19, 23-25, 27-33, 36, 37 and 41-43 above, in view of “Enhanced Performance of a Lithium-Sulfur Battery Using a Carbonate-Based Electrolyte” (Xu).


Response to Arguments
Applicant's arguments filed 08/31/2021 and 12/10/2021 have been fully considered but they are not persuasive. 
The applicant argues based on the XRD pattern obtained by Moon that a skilled person understands that Moon’s characterization of the sulfur as “monoclinic sulfur” is not correct. However, given that the article was published in a reputable peer reviewed journal, one of ordinary skill in the art would not expect Moon’s characterization to be wrong. If Moon had mischaracterized the obtained sulfur, it is unlikely that the article would even have been able to pass peer review to get published in the first place, or else one would expect others to have published a rebuttal of the article. This is not the case. To the contrary, multiple published articles have cited to the Moon article in agreement with its results. For example, “Cathode materials for lithium–sulfur batteries: a practical perspective” (Eftekhari) states that Moon prepared monoclinic sulfur by thermal treatment (see section 2.5), and “Monoclinic sulfur cathode utilizing carbon for high-performance lithium–sulfur batteries” (Jung) states that Moon 
The applicant argues that Moon’s obtained XRD pattern is missing peaks and does not sufficiently match with the calculated pattern to identify monoclinic sulfur. However it is known in the art that XRD is complex and in practice obtained patterns commonly do not precisely match even when accurately identifying a compound. For example, Moon’s obtained XRD pattern for the orthorhombic sulfur also appears to be missing peaks compared to the calculated pattern. Nevertheless, the applicant admits that “the top XRD pattern of Moon at al. is an excellent match for orthorhombic sulfur”. Accordingly, it is reasonable that Moon’s XRD pattern for monoclinic sulfur, which appears to have a comparable degree of matching as the properly characterized orthorhombic sulfur, is also properly characterized. Similarly, applicant’s own obtained XRD patterns for the claimed monoclinic sulfur are also missing peaks compared to the database file, as shown in applicant’s Figs. 20A and 20B. Furthermore, it is noted that Moon does not solely rely on the XRD pattern to characterize the monoclinic sulfur, but also confirms this result with a fast Fourier transformed pattern identifying monoclinic sulfur as shown in Fig. 1h. Similarly, applicant’s arguments that Balakumar’s XRD pattern is missing peaks are also not persuasive for substantially the same reasons.
In response to applicant’s argument that, based on the XRD pattern shown in applicant’s Fig. 13A, the heat treated sulfur of Moon is neither identical nor substantially identical to the claimed gamma monoclinic sulfur, it is noted that the claims are not limited only to gamma monoclinic sulfur. Rather, the claims recite each of (1) monoclinic gamma phase sulfur, (2) monoclinic sulfur that best matches PDF Card No.: 00-013-0141 Quality:B for Rosickyite, monoclinic gamma phase sulfur, using PDXL Version 2.8.4.0 Integrated Powder Diffraction Software (3) monoclinic cyclo-hexa-cyclo-deca sulfur, and (4) monoclinic sulfur that best matches to PDF Card No.: 01-072-4584 Quality:S for cyclo-decasulfur-cyclo-hexasulfur using the PDXL Verson 2.8.4.0 Integrated Powder Diffraction Software, in the alternative. Therefore, even if Moon’s monoclinic sulfur is not gamma monoclinic sulfur, that does not mean it is not identical to the claimed sulfur, because it may instead be one of the other three claimed forms of sulfur. It is further noted that two of the claimed forms of sulfur are recited only as “best matches”. Accordingly, Moon’s sulfur need not necessarily be identical to either of the claimed PDF cards in order to nevertheless be identical to one of the claimed forms of sulfur, as long as there is no other form of sulfur to which it better matches. In this regard, the applicant has argued that Moon’s sulfur is mischaracterized and is not gamma monoclinic sulfur, but has not proposed any alternative characterization. If there is not another form of sulfur that Moon’s sulfur more closely matches to, than it is by definition a sulfur that “best matches” the PDF card as claimed, and is fully sufficient to read on the claim. 
The applicant further argues that Moon’s monoclinic sulfur is not the same as claimed because Moon uses a significantly different method. In particular the applicant argues that in Moon no vapor deposition is employed and the sulfur is confined, but has failed to show that 
In response to applicant’s arguments that Moon and Balakumar do not suggest the claimed type of sulfur, note that a genus may be so small that, when considered in light of the each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). In this case, although Moon and Balakumar do not explicitly name any of the claimed specific forms of monoclinic sulfur, the “monoclinic sulfur” which is disclosed in each is considered to be a sufficiently small genus of forms of sulfur that, even if not anticipated, the claimed species would have at least been obvious to one of ordinary skill in the art.
The applicant argues that Moon and Balakumar do not disclose a suitable method to enable a skilled person to make the claimed types of sulfur because Moon and Balakumar do not teach vapor deposition, but has failed to show that the claimed type of sulfur cannot be made without vapor deposition or that the methods taught by Moon or Balakumar could not produce the claimed type of sulfur. Note that once a prima facie case of obviousness is made by the USPTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed. In re Hoeksema, 399 F.2d 269, 273, 158 USPQ 596, 600 (CCPA 1968). Furthermore, note that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, because vapor deposition is a well-known, commonly used method, it is considered that even if it were required for formation of the claimed type of sulfur, each of the Moon and Balakumar references would nevertheless still be enabling based on combination with the knowledge generally available to one of ordinary skill in the art.
In response to applicant’s argument that none of the samples of Balakumar with sulfur loading below 73% teach the claimed crystalline sulfur, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.
The declarations under 37 CFR 1.132 filed 08/31/2021 are insufficient to overcome the rejection of claims 14, 16-33 and 36-43 based upon Moon and Balakumar under 35 USC 102 and/or 35 USC 103 as set forth in the last Office action because: the submitted evidence has been evaluated but it is not sufficient to outweigh the evidence supporting the prima facie case, by a preponderance of evidence, for the reasons explained above. Note also that although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). Additionally, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950). 
For the above reasons, the previous rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727